        Case 2:20-bk-21020-BR Doc 64 Filed 01/13/21                             Entered 01/13/21 13:53:01           Desc
                            Ord Rlf/Ord File Shcd Stmnt                         Page 1 of 1
Form ofri−(orlf7,orlf11,iors) VAN−93
Rev. 12/2015

                                                United States Bankruptcy Court
                                                  Central District of California
                                               255 East Temple Street, Los Angeles, CA 90012

           ORDER FOR RELIEF AND ORDER TO FILE SCHEDULES, STATEMENTS AND LIST(S)


    DEBTOR(S) INFORMATION:                                                  BANKRUPTCY NO. 2:20−bk−21020−BR
     Thomas Vincent Girardi                                                 CHAPTER 7
    aka Tom Girardi, dba Girardi Keese
    SSN: xxx−xx−0000
    EIN: N/A
    1126 Wilshire Boulevard
    Los Angeles, CA 90017



Order/Notice to the parties in interest:

An involuntary Chapter 7 petition having been filed against the above−named debtor on December 18, 2020

       Debtor consented to the entry of an order of relief.

       No pleading or other defense to the petition having been filed within 21 days after service of the summons (or within
       any longer period of time precribed by the Court), an Order for Relief is hereby issued against the debtor.



Debtor is ordered to file within seven days after entry of this order for relief, a list containing the name and address of each
entity included on Schedule D, E/F, G, and H as prescribed by the Official Forms (Federal Rule of Bankruptcy Procedure 1007
(a)(2)).
Debtor is also ordered to file schedules, statement and Statement About Your Social Security Numbers (Official Form B121)
referred to in Federal Rule of Bankruptcy Procedure 1007(a),(c) and (f) within 14 days after entry of this Order For Relief.



                                                                              For The Court,
Dated: January 13, 2021                                                       Kathleen J. Campbell
                                                                              Clerk of Court




(Form ofri−orlf7,orlf11,iors) VAN−93 Rev. 12/2015                                                                         64 / SF
